Citation Nr: 0008096	
Decision Date: 03/24/00    Archive Date: 03/28/00

DOCKET NO.  92-09 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to service connection for a back disorder as 
secondary to service-connected bursitis and synovial 
irritation of the right knee with arthritis, postoperative.   

Entitlement to service connection for headaches as secondary 
to service-connected post-traumatic stress disorder (PTSD).

Entitlement to service connection for ulcer and hiatal hernia 
as secondary to service-connected PTSD.

Entitlement to a disability rating in excess of 50 percent 
for PTSD.  

(The issue of entitlement to Department of Veterans Affairs 
Vocational Rehabilitation and Education (VR&E) benefits is 
addressed separately under a different docket number.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from January 1968 to June 
1969.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO).  

The veteran, through his representative's August 1999 written 
memorandum, has withdrawn his claims for an effective date, 
prior to November 27, 1989, for a grant of service connection 
for PTSD, and an increased evaluation for bursitis and 
synovial irritation of the right knee with arthritis, 
postoperative.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In April 1997, the veteran indicated, in writing, to the 
Board, that he wished to appear before a Member of the Board 
at a hearing in Washington; such a hearing was scheduled for 
September 1997 and the veteran was so notified.  

By telephone and in facsimile transmission between the 
veteran and the Board in July 1997, the veteran clearly 
indicated his desire that the claims folder be returned to 
the RO so that (1) he might provide testimony before a Member 
of the Board at the RO, and (2) that currently noncertified 
issues might be dealt with while the case is at the RO.  38 
C.F.R. § 20.703 (1999).  

In July 1997, the Board remanded the case to the RO in order 
to schedule the veteran for a hearing at the RO before a 
Member of the Board.  The RO did not schedule the veteran for 
such a hearing.  An October 1997 Report of Contact, VA Form 
119, shows that the Veterans Services Counselor (VSC) 
contacted the veteran in order to determine whether he would 
rather have a videoconference hearing before a Member of the 
Board rather than waiting for a hearing at the RO before a 
Member of the Board.  The veteran responded that he did not 
want a hearing until "ALL ISSUES are at the Appeal Level."  
The veteran did not withdraw his request for a hearing at the 
RO before a Member of the Board.  In fact, in a March 1999 
Report of Contact, VA Form 119, submitted by the veteran, he 
stated "I am requesting an appearance before the BVA."  It 
is unclear from this Report of Contact whether the veteran is 
now requesting that the hearing be conducted electronically.  
38 C.F.R. § 20.700(e) (1999).  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the Court.  The Court has stated that compliance by 
the Board or the RO is neither optional nor discretionary.  
Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance, and a further remand of the case will be 
mandated.  See Stegall v. West, 11 Vet. App. 268 (1998).

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action: 

The RO should schedule the veteran for a 
personal before a Member of the Board at 
the RO.  The RO should place in the 
record a copy of the notice to the 
veteran of the scheduling of the personal 
hearing.  

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion, as to any final outcome warranted. The 
veteran need take no action until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


